Citation Nr: 0808146	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder (right shoulder disorder).

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) & Wife




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to May 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2005 and January 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
the veteran's claims for service connection for a right 
shoulder disorder and left knee disorder.

The veteran testified at a hearing in July 2007 before the 
undersigned Acting Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran injured his right shoulder in service; had 
chronic right shoulder symptoms in service; experienced 
continuous right shoulder symptoms after service; and has a 
currently diagnosed disability of degenerative joint disease 
of the right shoulder.

2.  The veteran injured his left knee in service; had chronic 
left knee symptoms in service; experienced continuous left 
knee symptoms after service; and has a currently diagnosed 
disability of degenerative joint disease of the left knee.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, degenerative joint disease of the right shoulder was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007). 

2.  Resolving the benefit of the doubt in the veteran's 
favor, degenerative joint disease of the left knee was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's appeals for service connection for 
the right shoulder disorder and the left knee disorder.  
Thus, no further discussion of the VCAA is required.

Despite a thorough search for the veteran's service medical 
records and records of his post-service treatment at military 
facilities, it appears that they are unavailable.  It also 
appears that the veteran's earlier claims file records are 
unavailable, though the RO has attempted to rebuild the 
claims file.  Under such circumstances, VA has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).



Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 
38 C.F.R. § 3.307), and the veteran presently has the same 
condition.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A disability may also be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
supra, at 495-496.

The veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service Connection for Right Shoulder Disability

The veteran and his representative contend that the veteran's 
current right shoulder disability and left knee disability 
are causally related to an incident in 1964 while on active 
duty, wherein the veteran slipped on a wet floor and slammed 
into the ground, injuring the right shoulder and left knee.  
The veteran specifically contends that he has experienced 
pain and limited motion in his right shoulder since the in-
service accident.   

The veteran attended a Travel Board hearing in July 2007.  He 
testified that, following the 1964 fall in service, he was 
given a radiologic examination of his shoulder at K.I. Sawyer 
Air Force Base in Michigan.  After that, his shoulder was 
aggravated by his normal activities, such as the duties of 
his job as a fire fighter and when playing sports.  He 
explained that in service he was treated with ultrasound for 
an extended period of time at Elmendorf Air Force Base in 
Alaska, following his arrival there in 1968, and was then 
given physical therapy at Carswell Air Force Base.  

The veteran testified that he lived in Alaska following 
service and there was no VA facility there at which he could 
receive treatment.  He continued to receive treatment at the 
Elmendorf Air Force Base until around 1995 or 1996.  In 2003 
or 2004, he began receiving VA treatment in West Palm Beach, 
Florida.  He testified that, if the service medical records 
were available, they would show ongoing treatment for his 
shoulder beginning in 1964.

The veteran further testified that he has had an ongoing 
problem with the shoulder since the in-service shoulder 
injury in 1964, had continuous right shoulder symptoms after 
service, was continually treated for the problem in service 
and up until the present time, and still has the same 
problem.  The veteran's wife, to whom he has been married 
since 1968, testified that the veteran has been complaining 
about his shoulder since she first met him, and it has become 
worse over the years.  She testified that the veteran has 
pain, a limited range of motion, trouble sleeping on the 
shoulder, weakness, aching, crunching sounds, cannot play 
golf, and was limited in the activities he could participate 
in with his children.

Private treatment records show that in March 1986 the veteran 
was seen for right shoulder complaints.  The veteran later 
sought treatment for a painful right shoulder in November 
1990.  The shape of the bicep muscles was abnormal and a 
distal defect was noted.  The bicep had separated from the 
shoulder at the lateral head.  An April 2005 notation 
describes right shoulder pain with no recent injury.  The 
pain was primarily with activity and significant at night.  

At a November 2005 examination, the veteran stated that he 
had been treated numerous times in service for problems with 
his right shoulder.  He said that the pain in his shoulder 
can easily become a 10 on a scale of 1-10 with any attempt at 
movement.  Active and passive ranges of motion were limited.  
Radiology examination results were compatible with a complete 
rupture of the rotator cuff and also showed some arthritis.

In this case, the veteran's service medical records and 
records from treatment received at military facilities 
following service are missing, through no fault of the 
veteran's; however, the veteran has provided detailed and 
credible testimony regarding the treatment he received during 
service and the years following service, and the symptoms he 
experienced during and following service.  The veteran is 
certainly competent to provide this information.  

The Board finds the veteran's testimony is credible to show 
that he injured his right shoulder in service in 1964; he had 
chronic right shoulder symptoms in service; he experienced 
continuous right shoulder symptoms after service; and he 
currently experiences the same symptoms.  The veteran's claim 
of continuous symptoms is supported by the available VA and 
private medical records, which show that he sought treatment 
for his shoulder in 1986 and every few years thereafter, 
complaining each time of similar symptoms of pain and limited 
motion.  There are no conflicting statements in the record 
nor is there any evidence suggesting the veteran was 
mistaken.  The veteran's reports of continual post-service 
symptoms of the right shoulder were further supported by the 
testimony of his wife.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The competent medical evidence reflects a currently diagnosed 
disability of degenerative joint disease of the right 
shoulder.  

Given the heightened benefit of the doubt required in this 
appeal, and the fact that the veteran has provided credible 
evidence that he injured his right shoulder in-service, 
experienced chronic symptoms in service, experienced 
continual symptoms after service, and has a currently 
diagnosed disability of degenerative joint disease of the 
right shoulder that accounts for the shoulder symptoms, the 
Board finds that the criteria for service connection for a 
right shoulder degenerative joint disease have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



Service Connection for Left Knee Disability

The veteran and his representative contend that the veteran's 
current left knee disability are causally related to an 
incident in 1964 while on active duty, wherein the veteran 
slipped on a wet floor and slammed into the ground, injuring 
the right shoulder and left knee.  The veteran specifically 
contends he has experienced instability, limited range of 
motion, and pain in the left knee since the in-service 
accident.

At the July 2007 Travel Board hearing, the veteran testified 
that he went to sick call following the 1964 accident and his 
left knee was radiologically examined.  He stated that the 
medical provider found that he had wrenched, but not 
dislocated, his knee.  He reinjured the knee a couple of 
times in service playing sports and a couple of times at the 
fire station, all while on active duty.  The veteran was told 
in service that he had joint disease in his left knee, was 
given a brace, and underwent physical therapy.  He explained 
that the physical therapy was intended to strengthen his knee 
and improve his range of motion.  The veteran experienced 
instability, decreased range of motion, pain, and 
inflexibility in service.  He stated that during service he 
went to sick call at Elmendorf Air Force Base for the knee 
around ten times.  The veteran testified that he has had 
ongoing problems with his left knee from the time of the 1964 
in-service accident until the present.

The veteran further testified that, following service, he 
continued to be treated at Elmendorf Air Force Base.  He was 
given medication for inflammation and Cortizone shots, and 
did exercises to strengthen the knee.  He has many of the 
same symptoms now that he had in service, such as limited 
range of motion, crunching on movement, weakness, and 
instability.  The veteran still uses a brace and also uses a 
cane.  He walks with a limp.  The veteran's wife testified 
that, when she married him in 1968, his knee was painful, and 
she can remember him falling when his knee gave out.  She 
explained that, while the veteran was on active duty, he had 
trouble sitting while he travelled by airplane and needed a 
wheelchair for assistance.  She also testified that the left 
knee problems have been ongoing and constant since service.

The veteran was seen by a private provider for left knee pain 
in 1990.  The knee was tender and range of motion was 
limited.  He was diagnosed with bursitis of the left knee.  
The veteran again sought treatment for the left knee in 
January 1995, when he complained of swelling and stiffness.  
He reported injuring his knee six years previous.  He was 
seen again for left knee pain in May 1996 and July 1997,  In 
November 2004, degenerative joint disease of the left knee 
due to accumulated sports injuries was noted.  An April 2005 
VA notation describes left knee pain and swelling with no 
recent injury.  

At a November 2005 examination at a VA facility, the veteran 
complained of pain, stiffness, aching, occasional swelling, 
grinding and creaking, and limited range of motion.  Range of 
motion of the knee was 15 to 110 degrees.  Varus deformity 
was noted.  The veteran also had some problems with his right 
knee.  Radiologic examination showed moderately severe 
arthritis of the left knee with almost a complete loss of 
joint space.

As indicated, the veteran's service medical records and 
records from treatment received at military facilities 
following service are missing, through no fault of the 
veteran's.  The veteran has provided detailed testimony 
regarding the treatment he received during service and the 
years following service, and the symptoms he experienced 
during and following service.  The veteran is certainly 
competent to provide this information.  

The Board finds the veteran's testimony is credible to show 
that he injured his left knee in service in 1964; he had 
chronic left knee symptoms in service; he experienced 
continuous left knee symptoms after service; and he currently 
experiences the same symptoms.  The veteran's claim of 
continuous symptoms is supported by the available VA and 
private medical records, which show that he sought treatment 
for his left knee in 1990 and every few years thereafter, 
complaining each time of similar symptoms of pain, stiffness, 
instability, and limited motion.  There are no conflicting 
statements in the record nor is there any evidence suggesting 
the veteran was mistaken.  The veteran's reports of continual 
post-service symptoms of the left knee were further supported 
by the testimony of his wife.

Given the heightened benefit of the doubt required in this 
appeal, and the fact that the veteran has provided credible 
evidence that he injured his left knee in-service, 
experienced chronic symptoms in service, experienced 
continual symptoms after service, and has a currently 
diagnosed disability of degenerative joint disease that 
accounts for the left knee symptoms, the Board finds that the 
criteria for service connection for left knee degenerative 
joint disease have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for degenerative joint disease of the 
right shoulder is granted.

Service connection for degenerative joint disease of the left 
knee is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


